Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-832
                        Lower Tribunal No. 19-2124
                           ________________

      Heritage Property & Casualty Insurance Company,
                                  Appellant,

                                     vs.

        Versailles Plaza Condominium Association, Inc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Abby Cynamon, Judge.

      Rubinton & Associates, P.A., Jeffrey A. Rubinton and Tiffany
Rothenberg (Hollywood); and Link & Rockenbach, P.A., Kara Rockenbach
Link and David A. Noel (West Palm Beach), for appellant.

      Alvarez, Feltman, Da Silva, & Costa, PL and Paul B. Feltman, for
appellee.


Before FERNANDEZ, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.